Citation Nr: 1036294	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  The 
Veteran subsequently initiated and perfected an appeal of this 
determination.

In March 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his VA form 9 submitted in September 2006, the Veteran did not 
clearly indicate whether he wanted a personal hearing before a 
member of the Board (Veterans Law Judge).  In a VA form 21-4138 
(statement in support of claim) submitted in September 2006, the 
Veteran requested an RO hearing, and, as indicated, this hearing 
was held in March 2007.  Subsequently, in February 2008, the 
Veteran indicated that he wanted a Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings, a remand of this matter 
to the RO is warranted.



Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Board hearing before a Veterans Law Judge 
sitting at the RO, in accordance with his 
request.  The RO should notify the Veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  The Veteran should also be apprised 
of his right to a videoconference hearing as 
an alternative.  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


